

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into effective as of October 10, 2017 (the “Effective Date”), by and
between DASAN Zhone Solutions, Inc., a Delaware corporation (the “Company”), and
Il Yung Kim (“Executive”).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of September 9, 2016 (the “Prior Agreement”), which sets
forth the terms and conditions of Executive’s employment by the Company; and
    
WHEREAS, in connection with Executive’s change in position with the Company, the
Company and Executive desire to amend and restate the Prior Agreement as set
forth in this Agreement.


    NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties agree as follows:


    1.     Employment.


(a)    Position and Duties. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an employee of the Company in the positions of President, Chief Executive
Officer and Acting Chief Financial Officer. Executive shall perform all services
and acts necessary to fulfill the duties and responsibilities of his position
and shall render such services on the terms set forth herein and shall report to
the Company’s Board of Directors (the “Board of Directors”). In addition,
Executive shall have such other executive and managerial powers and duties with
respect to the Company as may reasonably be assigned to him by the Board of
Directors, to the extent consistent with his positions and status as set forth
above. During the Term (as defined below), the Company shall cause Executive to
be nominated to stand for election to the Board of Directors at any meeting of
stockholders of the Company during which any such election is held and
Executive’s term as a director will expire if he is not reelected; provided,
however, that the Company shall not be obligated to cause such nomination if any
of the events constituting Cause (as defined below) have occurred and not been
cured or the Executive ceases to serve as the Company’s President and Chief
Executive Officer. Executive hereby consents to serve as an officer and/or
director of the Company or any subsidiary or affiliate thereof without any
additional salary or compensation, if so requested by the Board of Directors.


(b)    Time Commitment. Executive agrees to devote substantially all of his
business time, attention and energies to the performance of the duties assigned
hereunder, and to perform such duties diligently, faithfully and to the best of
his abilities. Subject to the terms of Section 12 below, this shall not preclude
Executive from devoting time to personal and family investments or serving on
community and civic boards, or participating in industry associations, provided
such activities do not interfere with his duties to the Company, as determined
in good faith by the Board of Directors. Executive agrees that he will not join
any additional boards, other than community and civic boards (which do not
interfere with his duties to the Company), without the prior approval of the
Board of Directors. Executive currently holds a board position with Tuktak.net.
Executive shall be subject to and comply with the policies and procedures
generally applicable to officers of the Company to the extent the same are not
inconsistent with any term of this Agreement.


    2.     Term. The term of Executive’s employment pursuant to this Agreement
(the “Term”) is for the three-year period commencing on the Effective Date and
terminating on the third (3rd) anniversary of the Effective Date (the
“Expiration Date”), or upon the date of earlier termination of employment
pursuant to Section 8 of this Agreement.


    3.     Place of Performance. Executive shall perform his duties and conduct
his business at the principal executive offices of the Company, except for
required travel on the Company’s business.


4.     Compensation.




1







--------------------------------------------------------------------------------




(a)     Salary. The Company shall pay, or cause one of its subsidiaries to pay,
to Executive a base salary of $400,000 per year (the “Annual Salary”).
Executive’s Annual Salary shall be reviewed on at least an annual basis by the
Board of Directors or its Compensation Committee, and shall be payable in
accordance with the Company’s regular payroll practices.


(b)     Annual Bonus. In addition to Executive’s Annual Salary, Executive shall
be eligible to participate in a performance-based annual bonus program, to be
earned and paid quarterly in equal installments. Executive’s target bonus at
full accomplishment of the Company’s goals will be $100,000 per quarter.
Executive’s actual bonus will be based upon the overall results of the Company
compared to the quarterly performance metrics as set forth in the annual
operating plan approved by the Board of Directors for each year. The annual
bonus plan and the final payout will be approved by the Board of Directors or
its Compensation Committee and is subject to change.


(c)    Signing Bonus. Within ten (10) days following the Effective Date, the
Company shall pay to Executive a one-time bonus in the amount of $100,000.


(d)    Relocation Expenses. In the event Executive’s employment is terminated
pursuant to Section 8(a)(i), (ii), (iii), (iv), (v) or (vi), the Company shall
pay for or reimburse Executive in accordance with the Company’s written expense
reimbursement policies and procedures for up to a total of $30,000 in connection
with his relocation from the San Francisco Bay Area to his new principal place
of residence, which shall include (i) the movement of Executive’s reasonable
household goods, (ii) reimbursement for round trip tickets for house hunting
trips to Executive’s new residence, (iii) reimbursement for transportation for
Executive, his spouse and his dependent children to Executive’s new residence,
and (iv) reasonable and customary realtor costs incurred by Executive in
connection with the purchase of Executive’s new residence (collectively, the
“Termination Relocation Reimbursement”). In addition, the Company shall pay to
Executive a tax gross-up (the “Termination Tax Gross-Up”) for any federal,
state, local or foreign income and employment taxes Executive is required to pay
resulting from the Termination Relocation Reimbursement and from the Termination
Tax Gross-Up, which Termination Tax Gross-Up shall be paid in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v). All amounts eligible for the
Termination Relocation Reimbursement must be incurred by and paid to Executive
within six (6) months following Executive’s date of termination. The Termination
Relocation Reimbursement and the Termination Tax Gross-Up shall be paid to
Executive within thirty (30) days following the Company’s receipt of a written
request for such reimbursement, but subject to receipt by the Company of
supporting receipts and/or documentation and/or receipts in form and substance
reasonably acceptable to the Company.


(d)    Housing Allowance. During the Term, the Company shall pay for or
reimburse Executive in accordance with the Company’s written expense
reimbursement policies and procedures for housing expenses in the San Francisco
Bay Area, up to a maximum of $6,500 per month.




2







--------------------------------------------------------------------------------




(e)    Equity Award. On the Effective Date, Executive will be granted 150,000
options to purchase shares of the Company’s stock (the “Option”). The Option
will vest over a three-year vesting schedule in thirty-six (36) equal monthly
installments following each one-month period of Executive’s employment following
the Effective Date, subject to Executive’s continued employment through each
such vesting date. The Option shall be subject to the terms and conditions of
the equity plan and/or any stock option agreement pursuant to which the Option
is granted. The Option shall granted pursuant to the Company’s 2017 Incentive
Award Plan (the “2017 Plan”) and shall be subject to stockholder approval of
such plan. If such stockholder approval is not obtained prior to the first
anniversary of the date on which the 2017 Plan was approved by the Board, the
Option will terminate. In addition, in the event Executive’s employment is
terminated pursuant to Section 8(a)(iv), (v) or (vi), (i) the vesting of all of
Executive’s outstanding Equity Awards (as defined below) shall accelerate on the
date of such termination and (ii) with respect to Equity Awards granted on or
after the Effective Date, such Equity Awards may be exercised by Executive (or
Executive’s legal guardian or legal representative) until the date that is one
(1) year after the date of Executive’s termination of employment, or such longer
period as may be specified in the applicable award agreement; provided, however,
that in no event shall any Equity Award remain exercisable beyond the original
outside expiration date of such Equity Award. For purposes of this Agreement,
“Equity Award” means all stock options, restricted stock and such other awards
granted to Executive pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.


5.     Business Expenses. During the Term, the Company will reimburse Executive
for all ordinary and necessary business expenses incurred by him in connection
with his employment upon timely submission by the Executive of receipts and
other documentation in conformance with the Company’s normal procedures. This
includes monthly cell phone expenses.


6.     Vacation, Holidays and Sick Leave. During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its officers.


7.     Benefits. During the Term, Executive shall be eligible to participate
fully in all health benefits, insurance programs, pension and retirement plans
and other employee benefit and compensation arrangements (collectively, the
“Employee Benefits”) available to officers of the Company generally.


8.     Termination of Employment.


(a)     Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder shall terminate on the first to occur of the
following dates:


(i)     the date of Executive’s death or adjudicated incompetency;


(ii)     the date on which Executive shall have experienced a Disability (as
defined below), and the Company terminates Executive’s employment on account of
Disability;


(iii)     the date on which Executive’s employment is terminated by the Company
for Cause (as defined below);


(iv)     the expiration of the Term (and, for purposes of this Agreement, the
expiration of the Term shall be considered a termination of Executive’s
employment by the Company);


(v)     the date on which Executive’s employment is terminated by the Company
for any reason other than the reasons set forth in (i) through (iv) above;


(vi)     the date on which Executive resigns his employment for Good Reason (as
defined below); or


(vii)     the date on which Executive resigns his employment for a reason other
than Good Reason.


3







--------------------------------------------------------------------------------






(b)     For purposes of this Agreement, “Disability” shall mean an illness,
injury or other incapacitating condition as a result of which Executive is
substantially unable to perform the services required to be performed under this
Agreement for (i) one hundred eighty (180) consecutive days during the Term; or
(ii) a period or periods aggregating more than two hundred forty (240) days in
any period of twelve (12) consecutive months during the Term. In the event the
Company seeks to terminate Executive’s employment due to Disability, the Company
shall give notice to Executive of the termination of Executive’s employment for
Disability. Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time. Any determination as to the
existence of a Disability shall be made by a physician approved by the Board of
Directors and by Executive (or, if Executive is unable to give such approval, by
Executive’s representative), which approval shall not be unreasonably withheld
by the Board of Directors or Executive.


(c)     For purposes of this Agreement, “Cause” shall mean the occurrence of any
of the following events:


(i)     Executive’s willful or continual failure to substantially perform his
duties with the Company or any subsidiary or affiliate, or any failure to carry
out, or comply with, in any material respect any lawful and reasonable directive
of the Board of Directors consistent with the terms of this Agreement, which
failure continues for fifteen (15) days following Executive’s receipt of written
notice from the Board of Directors stating with specificity the duties the Board
of Directors has reasonably determined Executive to have willfully or
continually failed to substantially perform or such failure;


(ii)     Executive’s conviction of, guilty plea to, or entry of a nolo
contendere plea to a felony or a crime of moral turpitude or commission of an
act of fraud, embezzlement or misappropriation against the Company or any
subsidiary or affiliate;


(iii)     Executive’s engagement in willful or reckless misconduct that has
caused or is reasonably likely to cause demonstrable and material financial
injury to the Company or any subsidiary or affiliate; or


(iv)     Executive’s willful and material breach of this Agreement, which breach
remains uncured (if capable of being cured) for fifteen (15) days following
Executive’s receipt of written notice from the Board of Directors stating with
specificity those provisions of this Agreement which Executive has breached.


For purposes of Sections 8(c)(i), (iii) and (iv), an act on Executive’s part
shall not be deemed “willful,” “reckless,” or “continual” if done by Executive
in good faith and with reasonable belief that the act was in the best interest
of the Company.


(d)     For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s consent:


(i)     a material diminution in Executive’s base compensation;


(ii)     a material diminution in Executive’s authority, duties or
responsibilities, including a requirement that Executive report to a corporate
officer or employee instead of reporting directly to the Board of Directors;
provided, however, that Executive ceasing to serve as Acting Chief Financial
Officer shall not constitute “Good Reason” for purposes of this Agreement;
(iii)     a material change in the geographic location at which Executive must
perform his duties; or


4







--------------------------------------------------------------------------------




(iv)     any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.
Notwithstanding the foregoing, Good Reason shall only exist if Executive shall
have provided the Company with ninety (90) days written notice of the initial
occurrence of any of the foregoing events or conditions, and the Company fails
to eliminate the conditions constituting Good Reason within thirty (30) days
after receipt of written notice of such event or condition from Executive.
Executive’s termination by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary. Executive’s resignation
from employment with the Company for Good Reason must occur within six (6)
months following the initial existence of the act or failure to act constituting
Good Reason.


9.     Compensation in Event of Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive. Upon
termination of the Term for any reason, the Company shall have no further
obligation to Executive except to pay the amounts set forth in this Section 9.


        (a)     In the event Executive’s employment is terminated pursuant to
Sections 8(a)(i), (ii), (iii) or (vii) during or at the expiration of the Term,
Executive or his estate, conservator or designated beneficiary, as the case may
be, shall be entitled to payment of any earned but unpaid Annual Salary through
the date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled. Following any such
termination, neither Executive nor his estate, conservator or designated
beneficiary shall be entitled to receive any other payment provided for
hereunder with respect to any period after such termination, except as Executive
may otherwise be entitled pursuant to any employee benefit plan.


        (b)     In the event Executive’s employment is terminated pursuant to
Section 8(a)(v) or (vi), or pursuant to Section 8(a)(iv) as a result of
expiration of the Term, Executive shall be entitled to receive, as his sole and
exclusive remedy, (i) payment of any earned but unpaid Annual Salary through the
date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled and (ii) a lump sum payment
equal to the sum of (x) the greater of (A) Executive’s Annual Salary as in
effect immediately prior to the date of termination, or (B) $400,000, plus (y)
an amount equal to the sum of the bonuses earned by Executive pursuant to
Section 4(b) for the four most recently completed calendar quarters preceding
the date of termination, which amount shall be paid in exchange for a standard
release of claims. Executive will not receive the severance in this Section 9(b)
if he does not sign the release of claims within fifty (50) days following his
date of termination, or he revokes the release. The severance will be paid on
the eighth (8th) day following the effective date of the release.


(c)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and, accordingly, the severance payments payable under
Section 9(b)(ii) shall be paid no later than the later of: (i) the fifteenth
(15th) day of the third month following Executive’s first taxable year in which
such severance benefit is no longer subject to a substantial risk of forfeiture,
and (ii) the fifteenth (15th) day of the third month following the first taxable
year of the Company in which such severance benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Code Section
409A and any Treasury Regulations and other guidance issued thereunder. To the
extent applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code. Each series of installment payments made under this Agreement is
hereby designated as a series of “separate payments” within the meaning of
Section 409A of the Code. For purposes of this Agreement, all references to
Executive’s “termination of employment” shall mean Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).


5







--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary in this Agreement, if at the
time of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Code Section 409A, as determined by the
Company in accordance with Code Section 409A, to the extent that the payments or
benefits under this Agreement are subject to Code Section 409A and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i), then such portion shall be
paid or distributed to Executive during the thirty (30) day period commencing on
the earlier of (i) the date that is six (6) months following Executive’s
termination of employment with the Company, (ii) the date of Executive’s death,
or (iii) the earliest date as is permitted under Code Section 409A.
10.     Representations.


(a)     The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms.


(b)     The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.


11.     Confidentiality; Assignment of Inventions. Executive has entered into
the Company’s standard Employee Innovations and Proprietary Rights Assignment
Agreement, a copy of which is attached hereto as Exhibit A (the “Proprietary
Rights Agreement”), which Proprietary Rights Agreement is incorporated herein by
reference, and hereby agrees to comply with the terms and conditions thereof
during the Term and thereafter in accordance with its terms.


12.     Noncompetition; Nonsolicitation.


(a)    Noncompetition. Except as may otherwise be approved by the Board of
Directors, during the Term, Executive shall not have any ownership interest (of
record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board of Directors) with the Company’s business or the
business of its subsidiaries and affiliates in such county, city or part
thereof, so long as the Company, its subsidiaries or affiliates, or any
successor in interest of the Company to the business and goodwill of the Company
or its subsidiaries or affiliates, remains engaged in such business in such
county, city or part thereof or continues to solicit customers or potential
customers therein; provided, however, that Executive may own, directly or
indirectly, solely as an investment, securities of any entity which are traded
on any national securities exchange if Executive (i) is not a controlling person
of, or a member of a group which controls, such entity; or (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of any such entity.
(b)    Customers and Suppliers. Executive recognizes that he will possess
Proprietary Information (as such term is defined in the Proprietary Rights
Agreement) about the customers or suppliers of the Company and its subsidiaries
and affiliates. Executive recognizes that the Proprietary Information he will
possess about these customers or suppliers may not be generally known, is of
substantial value to the Company and its subsidiaries in developing its business
and in securing and retaining customers, and will be acquired by him because of
his business position with the Company and its subsidiaries and affiliates.
Executive agrees that, during the Term and for a period of nine (9) months
beyond the expiration of the Term, he will not, directly or indirectly,
influence or attempt to influence customers or suppliers of the Company or any
of its subsidiaries or affiliates to divert their business to any competitor of
the Company, and that he will not convey any such Proprietary Information or
trade secrets about the customers or suppliers of the Company and its
subsidiaries or affiliates to any other person.


(b)     Employees. Executive recognizes that he will possess Proprietary
Information about other employees of the Company and its subsidiaries and
affiliates relating to their education, experience, skills,


6







--------------------------------------------------------------------------------




abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its subsidiaries and affiliates. Executive
recognizes that the Proprietary Information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries in developing its business and in securing and retaining customers,
and will be acquired by him because of his business position with the Company
and its subsidiaries and affiliates. Executive agrees that, during the Term and
for a period of nine (9) months beyond the expiration of the Term, he will not,
directly or indirectly, induce, solicit or recruit any employee of the Company
or its subsidiaries or affiliates for the purpose of being employed by him or by
any competitor of the Company on whose behalf he is acting as an agent,
representative or employee, and that he will not convey any such Proprietary
Information or trade secrets about other employees of the Company and its
subsidiaries or affiliates to any other person.


(c)     Reasonableness of Relief; Blue Penciling. Executive acknowledges and
agrees that the covenants and agreements contained herein are reasonable and
valid in geographic and temporal scope and in all other respects and are
reasonably necessary to protect the Company. If any court determines that any of
the covenants and agreements contained herein, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable to the maximum extent permitted by applicable law.


    13.     Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of this Agreement, the
Company and its subsidiaries, affiliates, successors or assigns shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, successors or assigns at law or in equity under this
Agreement or otherwise:


(a)     Specific Performance. The right and remedy to have each and every one of
the covenants in this Agreement specifically enforced and the right and remedy
to obtain injunctive relief, it being agreed that any breach or threatened
breach of any of the nonsolicitation or other restrictive covenants and
agreements contained herein would cause irreparable injury to the Company and
its subsidiaries, affiliates, successors or assigns and that money damages would
not provide an adequate remedy at law to the Company and its subsidiaries,
affiliates, successors or assigns.


(b)     Accounting. The right and remedy to require Executive to account for and
pay over to the Company and its subsidiaries, affiliates, successors or assigns,
as the case may be, all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive that result from any transaction
or activity constituting a breach of this Agreement.
(c)     Cessation of Payments. The right to cease all severance payments to
Executive hereunder.


(d)    Enforceability in all Jurisdictions. Executive intends to and hereby
confers jurisdiction to enforce each and every one of the covenants and
agreements contained herein upon the courts of any jurisdiction within the
geographic scope of such covenants and agreements. If the courts of any one or
more of such jurisdictions hold any such covenant or agreement unenforceable by
reason of the breadth or such scope or otherwise, it is the intention of
Executive and the Company that such determination shall not bar or in any way
affect the Company’s or any of its subsidiaries’, affiliates’, successors’ or
assigns’ right to the relief provided above in the courts of any other
jurisdiction within the geographic scope of such covenants and agreements, as to
breaches of such covenants and agreements in such other respective
jurisdictions, such covenants and agreements as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants and
agreements.


14.     Binding Agreement. This Agreement is a personal contract and the rights
and interests of the Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him. This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while


7







--------------------------------------------------------------------------------




any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate. This Agreement shall
be binding upon and shall by its terms automatically be assigned to any
successor in interest to the Company in a Change in Control, including but not
limited to any entity that acquires substantially all of the assets, capital
stock or operations of the Company.


15.     Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he shall return all property of
the Company, its subsidiaries, affiliates and any divisions thereof he may have
managed which is then in or thereafter comes into his possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing as well as any
materials or equipment supplied by the Company to Executive.


16.     Entire Agreement. This Agreement, together with the Proprietary Rights
Agreement, contains all the understandings between the parties hereto pertaining
to the matters referred to herein, and supersedes all undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto, including the Prior Agreement. Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement or otherwise.


17.     Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants shall not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement shall not
operate as a waiver of any other breach or default.


18.     Notices. Any notice to be given hereunder shall be in writing and shall
be deemed given when delivered personally, sent by courier or fax or registered
or certified mail, postage prepaid, return receipt requested, addressed to
Executive at the most recent address on the Company’s payroll records and to the
Company at the address indicated below or to such other address as either party
may subsequently give notice of hereunder in writing:


To the Company at:


DASAN Zhone Solutions, Inc.
7195 Oakport Street
Oakland, CA 94621
Attention: Chairman of the Board
Fax: (510) 777-7001


Any notice delivered personally or by courier under this Section 18 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.


19.     Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby. Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


20.     Survivorship. The respective rights and obligations of the parties
hereunder, including but not limited to Executive’s obligations under Sections
11, 12 and 13, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.




8







--------------------------------------------------------------------------------




21.     Each Party the Drafter. This Agreement and the provisions contained in
it shall not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.


22.     Governing Law; Venue. This contract shall be governed by the laws of the
State of California as they are applied to contracts between California
residents to be performed completely within California. The parties irrevocably
submit to the non-exclusive jurisdiction of the Superior Court of the State of
California, Santa Clara County, and the United States District Court for the
Northern District of California, Branch nearest to Palo Alto, California, in any
action to enforce an arbitration award or any other suit brought hereunder. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.


23.     Binding Arbitration. Except as provided in Section 13(a) of this
Agreement, any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in Palo Alto, California, before a single neutral
arbitrator in accordance with the employment arbitration rules (the “Rules”) of
the Judicial Arbitration and Mediation Services/Endispute (“JAMS”), and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Subject to Section 24 below, each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, JAMS’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 23 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of
damages under this Agreement or relating to Executive’s employment; provided,
however, that Executive shall retain the right to file administrative charges
with or seek relief through any government agency of competent jurisdiction, and
to participate in any government investigation, including but not limited to (a)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (b) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this Agreement; and (c)
claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Agreement shall not limit
either party’s right to obtain any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both Executive and the
Company expressly waive their right to a jury trial.


24.     Attorney Fees. In the event that any dispute between the Company and
Executive should result in arbitration, the arbitrator may award to one or more
of the Prevailing Persons (as defined below) such reasonable attorney fees,
costs and expenses, as determined by the arbitrator. Any judgment or order
enforcing such arbitration may, in the discretion of the court entering such
judgment or order contain, a specific provision providing for the recovery of
attorney fees and costs incurred in enforcing such judgment or order and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law. For the purposes of this Section 24:


(a)     “attorney fees” shall include, without limitation, attorney fees
incurred in the following:


(i)     arbitration;


(ii)     post-arbitration order or judgment motions;


9







--------------------------------------------------------------------------------






(iii)     contempt proceedings;


(iv)     garnishment, levy, and debtor and third party examinations;


(v)     discovery; and


(vi)     bankruptcy litigation;


(b)     “Prevailing Person” shall mean any person who is determined by the
arbitrator in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.


25.     Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


26.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


27.    Code Section 409A.
(a)    Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.
(b)    In the event that the amounts payable under Section 9(b)(ii) are subject
to Section 409A of the Code and the timing of the delivery of Executive’s
release could cause such amounts to be paid in one or another taxable year, then
notwithstanding the payment timing set forth in such Section, such amounts shall
not be payable until the later of (i) the payment date specified in such section
or (ii) the first business day of the taxable year following the Executive’s
“separation from service.”
28.    Withholding. All applicable withholding taxes shall be deducted from any
payments to Executive hereunder.
(Signature Page Follows)


10







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


DASAN ZHONE SOLUTIONS, INC.                EXECUTIVE






By: /s/ Min Woo Nam             /s/ Il Yung Kim
Name: Min Woo Nam                        Il Yung Kim
Title: Chairman of the Board








11







--------------------------------------------------------------------------------





EXHIBIT A


EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS ASSIGNMENT AGREEMENT


[Attached]












--------------------------------------------------------------------------------





DASAN ZHONE SOLUTIONS, INC.
EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT




This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
DASAN Zhone Solutions, Inc. ("Company"). In return for my new or continued
employment by Company and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, I acknowledge and agree that:


1.    Duties; At‑Will Employment; No Conflict. I will perform for Company such
duties as may be designated by Company from time to time. I agree that my
employment with Company is for no specified term, and may be terminated by
Company at any time, with or without cause, and with or without notice.
Similarly, I may terminate my employment with Company at any time, with or
without cause, and with or without notice. During my period of employment by
Company, I will devote my best efforts to the interests of Company and will not
engage in other employment or in any activities determined by Company to be
detrimental to the best interests of Company without the prior written consent
of Company.


2.    Prior Work. All previous work done by me for Company relating in any way
to the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.


3.    Proprietary Information. My employment creates a relationship of
confidence and trust between Company and me with respect to any information:


(a)    Applicable to the business of Company; or


(b)    Applicable to the business of any client or customer of Company, which
may be made known to me by Company or by any client or customer of Company, or
learned by me in such context during the period of my employment.


All such information has commercial value in the business in which Company is
engaged and is hereinafter called "Proprietary Information." By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non‑technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know‑how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
"Proprietary Information" also includes proprietary or confidential information
of any third party who may disclose such information to Company or to me in the
course of Company's business.


4.    Ownership and Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information. I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information. At all times,




--------------------------------------------------------------------------------




both during my employment by Company and after termination of such employment, I
will keep in confidence and trust all Proprietary Information, and I will not
use or disclose any Proprietary Information or anything directly relating to
Proprietary Information without the written consent of Company, except as may be
necessary in the ordinary course of performing my duties as an employee of
Company.


I will maintain Proprietary Information in my possession as necessary and shall
return to the appropriate person or location or other wise properly dispose of
Proprietary Information once that need to know no longer exists. I will not make
copies of or otherwise reproduce Proprietary Information unless there is a
legitimate business need for reproduction.


5.    Ownership and Return of Materials. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to me by Company shall
remain the property of Company. Upon termination of my employment, or at any
time on the request of Company before termination, I will promptly (but no later
than five (5) days after the earlier of my employment’s termination or Company’s
request) destroy or deliver to Company, at Company’s option, (a) all materials
furnished to me by Company, (b) all tangible media of expression which are in my
possession and which incorporate any Proprietary Information or otherwise relate
to Company’s business, and (c) written certification of my compliance with my
obligations under this sentence.


6.    Innovations. As used in this Agreement, the term "Innovations" means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.


7.    Disclosure of Prior Innovations. I have identified on Exhibit A ("Prior
Innovations") attached hereto all Innovations, applicable to the business of
Company or relating in any way to Company's business or demonstrably anticipated
research and development or business, which were conceived, reduced to practice,
created, derived, developed, or made by me prior to my employment with Company
(collectively, the "Prior Innovations"), and I represent that such list is
complete. I represent that I have no rights in any such Innovations other than
those Prior Innovations specified in Exhibit A ("Prior Innovations"). If there
is no such list on Exhibit A ("Prior Innovations"), I represent that I have
neither conceived, reduced to practice, created, derived, developed nor made any
such Prior Innovations at the time of signing this Agreement.


8.    Assignment of Innovations; License of Prior Innovations. I hereby agree
promptly to disclose and describe to Company, and I hereby do and will assign to
Company or Company’s designee my entire right, title, and interest in and to,
(a) each of the Innovations (including Inventions), and any associated
intellectual property rights, which I may solely or jointly conceive, reduce to
practice, create, derive, develop or make during the period of my employment
with Company, which either (i) relate, at the time of conception, reduction to
practice, creation, derivation, development, or making of such Innovation, to
Company's business or actual or demonstrably anticipated research or
development, or (ii) were developed on any amount of Company's time or with the
use of any of Company's equipment,




--------------------------------------------------------------------------------




supplies, facilities or trade secret information, or (iii) resulted from any
work I performed for Company, and (b) each of the Innovations which is not an
Invention (as demonstrated by me by evidence meeting the clear and convincing
standard of proof), and any associated intellectual property rights, which I may
solely or jointly conceive, develop, reduce to practice, create, derive,
develop, or make during the period of my employment with Company, which are
applicable to the business of Company (collectively, the Innovations identified
in clauses (a) and (b) are hereinafter the "Company Innovations"). To the extent
any of the rights, title and interest in and to Company Innovations cannot be
assigned by me to Company, I hereby grant to Company an exclusive, royalty-free,
transferable, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice such non-assignable rights, title
and interest. To the extent any of the rights, title and interest in and to
Company Innovations can be neither assigned nor licensed by me to Company, I
hereby irrevocably waive and agree never to assert such non-assignable and
non-licensable rights, title and interest against Company or any of Company’s
successors in interest to such non-assignable and non-licensable rights. I
hereby grant to Company or Company’s designees a royalty free, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice all applicable patent, copyright, moral right, mask
work, trade secret and other intellectual property rights relating to any Prior
Innovations which I incorporate, or permit to be incorporated, in any Company
Innovations. Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, any Prior Innovations in any Company Innovations
without Company's prior written consent.


9.    Future Innovations. I recognize that Innovations or Proprietary
Information relating to my activities while working for Company and conceived,
reduced to practice, created, derived, developed, or made by me, alone or with
others, within three (3) months after termination of my employment may have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, in significant part while employed by Company. Accordingly, I agree
that such Innovations and Proprietary Information shall be presumed to have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, during my employment with Company and are to be promptly assigned to
Company unless and until I have established the contrary by written evidence
satisfying the clear and convincing standard of proof.


10.    Cooperation in Perfecting Rights to Proprietary Information and
Innovations.


(a)    I agree to perform, during and after my employment, all acts deemed
necessary or desirable by Company to permit and assist Company, at Company’s
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Proprietary Information and Innovations
assigned or licensed to, or whose rights are irrevocably waived and shall not be
asserted against, Company under this Agreement. Such acts may include, but are
not limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Proprietary Information or Innovations.


(b)    In the event that Company is unable for any reason to secure my signature
to any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my




--------------------------------------------------------------------------------




agents and attorneys‑in‑fact to act for and on my behalf and instead of me,
(i) to execute, file, prosecute, register and memorialize the assignment of any
such application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under the Proprietary Information, or Innovations, all with the
same legal force and effect as if executed by me.


11.    No Violation of Rights of Third Parties. My performance of all the terms
of this Agreement and as an employee of Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with Company, and I will not disclose to
Company, or induce Company to use, any confidential or proprietary information
or material belonging to any previous employer or others. I am not a party to
any other agreement which will interfere with my full compliance with this
Agreement. I agree not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.


12.    Survival. This Agreement (a) shall survive my employment by Company;
(b) does not in any way restrict my right or the right of Company to terminate
my employment at any time, for any reason or for no reason; (c) inures to the
benefit of successors and assigns of Company; and (d) is binding upon my heirs
and legal representatives.


13.    Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under patent laws. I have reviewed the notification in Exhibit B
("Limited Exclusion Notification") and agree that my signature acknowledges
receipt of the notification. However, I agree to disclose promptly in writing to
Company all Innovations (including Inventions) conceived, reduced to practice,
created, derived, developed, or made by me during the term of my employment and
for three (3) months thereafter, whether or not I believe such Innovations are
subject to this Agreement, to permit a determination by Company as to whether or
not the Innovations should be the property of Company. Any such information will
be received in confidence by Company.


14.    No Solicitation of Employees. During the term of my employment with
Company and for a period of two (2) years thereafter, I will not directly or
indirectly, for myself or on behalf of or in conjunction with any other persons,
solicit, encourage, or cause others to solicit or encourage any employees of
Company to terminate their employment with Company.


15.    Injunctive Relief. A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to Company for
which there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).


16.    Attorneys’ Fees. In any legal action or other proceeding brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs.


17.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile




--------------------------------------------------------------------------------




transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notices to me shall be sent to any address in Company's records or
such other address as I may specify in writing. Notices to Company shall be sent
to Company's Human Resources Department or to such other address as Company may
specify in writing.


18.    Governing Law. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.
    
19.    Severability. If any provision of this Agreement is held by a court of
law to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.


20.    Waiver; Amendment; Modification. The waiver by Company of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by me, shall not be effective unless such waiver is in writing signed by
Company. No waiver by Company of, or consent by Company to, a breach by me, will
constitute a waiver of, consent to or excuse of any other or subsequent breach
by me. This Agreement may be amended or modified only with the written consent
of both me and Company. No oral waiver, amendment or modification shall be
effective under any circumstances whatsoever.


21. Entire Agreement. This Agreement represents my entire understanding with
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral.


22.    Interpretation. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.


I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.


"COMPANY"                            EMPLOYEE:


DASAN Zhone Solutions, Inc.




By: /s/ Laura Larsen-Misunas                    By: /s/ Il Yung Kim    


Title: Director, Human Resources                 Printed Name: Il Yung Kim     


Dated: October 10, 2017                     Dated: October 10, 2017     






--------------------------------------------------------------------------------





Exhibit A


PRIOR INNOVATIONS






--------------------------------------------------------------------------------




Exhibit B


LIMITED EXCLUSION NOTIFICATION


THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any invention that you developed
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:


(1)     Relate at the time of conception or reduction to practice of the
invention to Company’s business, or actual or demonstrably anticipated research
or development of Company;
or


(2)     Result from any work performed by you for Company.


To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.


This limited exclusion does not apply to any patent or invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or invention to be in the United States.


I ACKNOWLEDGE RECEIPT of a copy of this notification.


 
 
 
By:
 
/s/ Il Yung Kim
 
 
 
 
 
Il Yung Kim
 
 
 
 
 
(Printed Name of Employee)
 
 
 
Date:
 
October 10, 2017
Witnessed by:
 
 
 
 
 
/s/ Laura Larsen-Misunas
 
 
 
 
 
Laura Larsen-Misunas
 
 
 
 
 
(Printed Name of Company Representative)
 
 
 
 
 
Dated: October 10, 2017
 
 
 
 
 
 
 
 
 
 
 





